Citation Nr: 1819544	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-44 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for helicobacter pylori infection, recurrent, with duodenitis, gastritis, and gastroesophageal reflux disease (GERD) with hiatal hernia, status post Nissen fundoplication, prior to September 8, 2010.  

2.  Entitlement to a rating in excess of 40 percent for helicobacter pylori infection, recurrent, with duodenitis, gastritis, and GERD with hiatal hernia, status post Nissen fundoplication, from September 8, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion






WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, a hearing was held before a Veterans Law Judge (VLJ) who has since retired.  The Veteran subsequently requested to appear at a hearing before a new VLJ and such hearing was held before the undersigned in January 2018.  Transcripts of both hearings are of record.  

The Board previously remanded the appeal in March 2016.

The issue of an increased rating for hemorrhoids has been raised by the record in a December 2014 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).




FINDINGS OF FACT

1.  Prior to September 8, 2010, the record reflects the Veteran's service-connected gastrointestinal disability was most nearly approximated by continuous moderate manifestations; not more nearly approximated by moderately severe impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

2.  From September 8, 2010, the record reflects that the Veteran's service-connected gastrointestinal disability was manifested by recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; not by severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected gastrointestinal disability prior to September 8, 2010, are not met.  38 U.S.C.         §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Codes (DCs) 7305, 7346.

2.  The criteria for a rating in excess of 40 percent for service-connected gastrointestinal disability after September 8, 2010, are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, DC 7305, 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

The Veteran seeks a higher rating because he maintains that his gastrointestinal disability is more severely disabling than currently evaluated.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 
During the appeal period, the Veteran's service-connected gastrointestinal disability has been evaluated pursuant to the criteria found at 38 C.F.R. § 4.114, DC 7305.

Diagnostic Code 7305 provides ratings for duodenal ulcer.  Mild duodenal ulcer, with recurring symptoms once or twice yearly, is rated 10 percent disabling. Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, is rated 20 percent disabling.  Moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, is rated 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114.  Here, the record reflects the Veteran's service-connected gastrointestinal disability includes a hiatal hernia; therefore, the Board will also consider whether he is entitled to a higher rating under DC 7346 as the predominant disability.  

Diagnostic Code 7346 provides that hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation (backward flow), accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114. 
The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board notes, for reference and illustrative purposes, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Veteran filed a claim for an increased rating for his service-connected gastrointestinal disability in June 2008.  

An October 2007 VA primary care note reflected gastritis with hemorrharenal stones and a refill for his daily lansoprazole for control of reflux.  

A VA general surgery note in April 2008 reflects that the Veteran reported with complaints of a left inguinal hernia that hurt a little when walking and increased in prevalence when working out.

The Veteran had a VA examination in December 2008 for his hiatal hernia.  The Veteran reported that he had a Nissen fundoplication in September 2006 to control his reflux.  He stated that the surgery did improve some symptoms but he still has burning, heartburn, and must take medication to control his reflux.  He stated that he could no longer vomit or burp and gets a lot of trapped gas, which manifests in constipation.  The Veteran reported that he takes a stool softener to help bowel movements in the morning and ends up having diarrhea.  He also reported that he has missed five days of work secondary to his doctor's appointments, that he cannot eat anything fried, greasy, or spicy, and takes reglan at bedtime and lansoprazole during the day.  On physical examination, the VA examiner noted a ventral hernia present.  The abdomen was protuberant.  Bowel sounds were super hyper, there was no guarding or rebound tenderness, no masses or organomegaly, and no frank herniation other than the prior noted hernia.  Diagnostic testing reflected an apparent mucosal irregularity in the superior aspect of the stomach possibly towards the fundus, of unclear etiology.  Results were suspicious for asymmetry of the duodenal bulb which may represent peptic ulcer disease and tertiary contractions of the thoracic esophagus, and GERD.  The examiner noted that the Veteran had continued symptoms of reflux despite requiring daily medications.

An August 2009 VA note reflects that the bilateral inguinal hernia repair was stable.  

A November 2009 VA primary care note reflects that the Veteran's GERD was stable and bilateral inguinal hernia was without obstruction or gangrene. 

An April 2010 VA primary care note reflects that the Veteran reported complaints of GERD, shoulder pain, and allergic rhinitis with occasional gas problems.  The VA clinician noted no nausea, no vomiting, no diaphoresis, no hematemesis, no melena, but with chronic reflux symptoms, gas, and occasional constipation.  

In a September 2010 addendum VA opinion, the VA clinician who treated the Veteran in April 2010 remarked that in her professional opinion and after review of the Veteran's file, the Veteran's gastrointestinal disability continues to worsen, to include impaired health, manifested by anemia and weight loss, with incapacitating episodes in excess of 10 days or more at least four or more times per year. 

In September 2010, the Veteran underwent a colonoscopy.  The procedure revealed a descending duodenum, without evidence of ulceration, masses or other lesions.  Also, on withdrawal of the scope the gastroesophageal junction and diaphragmatic hiatus were noted to be 35 centimeters apart from the incisors with no evidence of reflux esophagitis.  VA pre-surgery notes from September 2010 reflected anemia, hiatal hernia, reflux, colon polyps, obesity, and a history of Nissen fundoplication.
An October 2010 private emergency room note reflects that the Veteran reported to the local emergency room with sharp abdominal pain, gas, and constipation and had a CAT scan, reflecting diverticulitis.  He was noted to be well-developed, well-nourished, and in no acute distress.  On follow-up with his VA primary care physician a few days later, the Veteran reported having slight symptom relief, discomfort on the left side of the abdomen and burning sensation, mild constipation, no nausea, and no vomiting.  

An April 2011 esophagogastroduodenoscopy reflected a normal esophagus and a normal duodenal bulb and descending duodenum.  

A July 2011 private medical report for sinus pressure and headache shows that the Veteran denied heartburn, nausea, vomiting, abdominal pain, diarrhea, and constipation.  At an August 2011 private follow-up sinus examination, the Veteran reported the same. 

A November 2011 VA neurology consultation reflected reports of occasional nausea and vomiting, potentially in connection with headaches. 

A January 2012 emergency room report reflected abdominal pain and diarrhea, likely due to food poisoning, per the Veteran.  The attending physician noted the pain was out of proportion to food poisoning but did improve with time.  

A May 2012 private sinus examination reflects that the Veteran reported no significant symptoms of reflux, had no abdominal pain, and was stable on a stool softener.  A June 2012 private follow-up was also negative for any heartburn, nausea, vomiting, abdominal pain, diarrhea, or constipation. 

On a November 2012 allergy and asthma report the Veteran reported reflux and denied nausea, vomiting, diarrhea, and dysuria.  A December 2012 allergy and asthma report also reflects that the Veteran denied weight loss, reflux, and blood in stools.  

A January 2013 allergy and asthma report reflects gastrointestinal burning but denied nausea, vomiting, and diarrhea.  On April 2013 allergy and asthma physical examination revealed a nontender abdomen to palpation with normal tone, no rigidity, guarding, or masses present.  A July 2013 allergy and asthma report also reflected abdomen nontender to palpation, with normal tone and no rigidity or guarding.  On February 2014 allergy and asthma report, the Veteran reported some burning due to GERD but reported that it was improving.  He also reported some stomach pains in the left lower quadrant.  

In March 2014 the Veteran underwent an outpatient esophagogastroduodenoscopy.  Impressions were of one hiatus hernia, mild esophageal stenosis, and a normal duodenum.  

June 2014 records reflect that GERD had been stable but that his stomach was "tearing him up."  A surgeon had suggested possible hernias.  

A September 2014 VA primary care note shows that the Veteran reported left lower quadrant abdominal pain with a history of bright red blood per rectum that lasted for 2 weeks last month and chronic constipation.  Laboratory results showed no evidence of anemia.  It was noted that the Veteran had lost weight since his last visit but that it was stable over time. 

An October 2014 VA surgery note reflects a hiatal hernia and reflux, colon polyps, and history of Nissen fundoplasty.  The Veteran denied anemia. 

A March 2015 allergy and asthma report reflects that the Veteran's stomach was still giving him problems, but he believed it was from allergy drainage.  

A September 2015 VA primary care note reflects that the Veteran lost over 10 pounds in the past six months by drinking more water, eating more fiber, and eating smaller portions.  The Veteran reported constipation that requires strain and occasional blood in the stool and occasional nausea, but no vomiting, diarrhea, or abdominal pain.  

A January 2016 VA emergency room note reflects that the Veteran reported with complaints of abdominal pain and diarrhea for one day. There was no evidence of bowel obstruction and no acute osseous abnormality.  The Veteran alleged nausea without vomiting, having 13 diarrheas, watery stools per day.  On physical examination the examiner noted the Veteran's abdomen was distended, voluntary guarding to palpation, generally tender with no masses.  No bruits or pulsatile masses were noted.

A January 2016 allergy and asthma note reflected stable GERD symptoms, according to the Veteran.  

At his February 2016 hearing, the Veteran testified that his health had been impaired by anemia and weight loss, that he had experienced recurring, incapacitating episodes that averaged 10 or more days in duration at least four or more times a year, specifically noting that these occurred about four or five times through a month.  He also noted that he had persistent, recurrent epigastric distress with difficulty swallowing, heartburn, and regurgitation.  He reported that his weight fluctuated up and down.

The Veteran underwent a VA esophageal conditions examination in April 2016.  The Veteran reported that he continued to have problems with his stomach, pain in the right upper stomach for the past two years.  Pain occurs after defecation.  Diarrhea reported for the last three weeks and that the Veteran stated that if he drinks something other than water he must defecate.  The Veteran reported having episodes of nausea that occurred four or more times a year, lasting less than one day.  On physical examination, the VA examiner noted reflux and nausea due to the Veteran's GERD.  The VA examiner opined that the Veteran's esophageal conditions did not impact his ability to work. 

The Veteran also had a VA stomach and duodenal examination in April 2016.  On physical examination, the VA examiner noted that the Veteran had 4 or more episodes of symptoms that are not severe per year, all of which average 10 days or more.  Abdominal pain was reported as periodic and only partially relieved by standard ulcer therapy.  Mild nausea was reported as 4 or more episodes of symptoms that are not severe per year, all of which average 10 days or more.  The examiner also noted the Veteran had mild melena, one episode per year lasting for 1-9 days per episode.  The Veteran described incapacitating episodes with persistent abdominal pain and intermittent diarrhea and nausea of 1 episode per year lasting for less than a day.  The VA examiner opined that the Veteran's stomach conditions impacted his ability to work because he must have ample time to defecate due to symptoms noted with eating and drinking. 

The VA examiner also noted that the Veteran has a scar related to his condition that is not painful or unstable, and not equal to or greater than 39 square centimeters.  The VA examiner noted scars on; upper right abdomen, measuring 2 centimeters by half a centimeter horizontal, upper mid abdomen, measuring 2 centimeters by half a centimeter horizontal, upper left abdomen, measuring 2 centimeters by half a centimeter horizontal, mid far right abdomen, measuring 2.5 centimeters by half a centimeter horizontal, mid far left abdomen, measuring 3 centimeters by half a centimeter horizontal, mid far right abdomen, measuring 1.5 centimeters by half a centimeter horizontal, above umbilicus, measuring 2 centimeters by half a centimeter, and below umbilicus, measuring 2.5 centimeters by .2 centimeters.    

On a May 2016 allergy and asthma report, the Veteran reported his GERD symptoms were not as bad.  A report from August 2016 reflects the same. 

A July 2016 VA physical examination report reflects the Veteran reported left upper quadrant pain that increased in severity with physical activity.  He reported that this had been happening since November 2015.  He reported bowel movements soon after eating and blood in the stool associated with hemorrhoids.  The VA examiner noted weight loss of 30 pounds over the preceding year, nausea, diarrhea, and abdominal pain.  The Veteran denied any vomiting or constipation.  

Later in July 2016 the Veteran had an esophagogastroduodenoscopy at the VA.  The VA surgeon noted that abdominal pain and weight loss were indications of the need for the procedure.  Findings were normal in the duodenal bulb and esophageal mucosa with indication of diffuse gastritis in the fundus and cardia.  
On August 2016 allergy and asthma follow-up, the Veteran reported the July 2016 procedure and that he believes he has a stomach hernia.  

In November 2016 the Veteran was seen by a private physician for a follow up for his allergic rhinitis and asthma.  He reported that he was waiting for an appointment with a gastrointestinal doctor but reported no additional symptoms.  

A December 2016 note for treatment of hemorrhoids reflects the Veteran denied heartburn, nausea, vomiting, abdominal pain, diarrhea, and constipation.  He also denied hematuria, and polyuria.  

On February 2017 VA treatment, the Veteran did not report any tenderness in the abdomen or guarding.  On February 2017 nutrition screening, the Veteran responded "yes" when asked if he had experienced nausea, vomiting, diarrhea, or constipation.  He also reported that he had not had any unintentional weight loss or gain of 10 pounds or more in the past six months and had not lost or gained 5 pounds or more in the past week.

In April 2017, the Veteran underwent outpatient surgery for abdominal pain in the left upper quadrant, exacerbated by lifting, straining, and bowel movements.  The Veteran reported nausea, loose bowel movements, constipation, and rectal bleeding once or twice per month.  The VA surgeon noted that he did not feel a definitive hernia associated with the current complaints but that he would order a follow-up.  

A September 2017 hemorrhoidectomy follow-up discussion report reflected no nausea, vomiting, abdominal pain, diarrhea, and no constipation.  The Veteran did not report any weight loss or bleeding in the stools.  In an October 2017 post-operative hemorrhoidectomy report, the Veteran reported that his bowels were moving regularly twice a day, with intermittent rectal bleeding, the last one being three days ago.  He also reported left-sided abdominal pain in the upper and lower quadrants.  

A November 2017 CT examination of the Veteran's abdomen and pelvis showed scattered transverse and descending colonic diverticulosis without diverticulitis.  There was no large hernia defect or bowel obstruction and no acute abdominopelvic abnormalities.  

A December 2017 private treatment record reflects the Veteran reported no heartburn, no nausea, no vomiting, no abdominal pain, no diarrhea, and no constipation.  Physical examination revealed a soft, nontender abdomen with no masses, no hernia, and no hepatosplenomegaly.  The physician indicated that the Veteran had been experiencing rectal bleeding and that this was felt to be related to diverticulosis, a fairly recent hemorrhoidectomy, or colon fissure.  It was noted to be self-limited blood loss which had resolved.

The Veteran had a Board hearing in January 2018.  He testified that he has been experiencing an excess amount of bleeding related to his gastrointestinal issue. Specifically, he testified that when he uses the restroom the toilet is full of blood and that this makes his work difficult because he works in construction and he never knows when he will have to go to the bathroom.  He testified that he stays in pain; specifically, that on the day of the hearing he had been in pain for two days which caused him to lay down all day for the two days prior.  He further testified that he can normally "take it and go," but that the pain is getting bad enough now that he can no longer do that.  Further, he testified that he has been taking off work more now than he used to.  The Veteran's representative asserted that based on the evidence, the Veteran has had a lot more bleeding and at times now it is prostrating and he must stop everything to be able to "maintain and function"; and is therefore definitely impacting his daily operations.

Prior to September 8, 2010

Regarding whether a rating in excess of 20 percent is warranted prior to September 8, 2010, the Board finds the record does not reflect that the Veteran's service-connected gastrointestinal disability was manifested by moderately severe duodenal ulcer, with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year pursuant to 38 C.F.R. § 4.114, DC 7305.  An October 2007 VA note reflected gastritis with hemorenal stones, and a prescription for lansoprazole to control his reflux.  An April 2008 surgery note showed complaints of a left inguinal hernia.  On December 2008 VA examination, the Veteran reported constipation and diarrhea, as well as not being able to eat anything fried, spicy, or greasy.  VA records from August 2009 through April 2010 reflect a stable bilateral inguinal hernia, with no nausea or vomiting and occasional constipation.  Further, medical records reflect ongoing treatment for this condition throughout the pendency of this case.  The aforementioned VA examination in December 2008 and general VA treatment notes did not reflect vomiting, anemia, or weight loss.  Therefore, the Board finds that the Veteran's disability picture more closely reflects that which is considered by the current 20 percent rating for continuous moderate manifestations. 

As the Veteran's disability includes a hernia, the Board has also considered whether the Veteran would be entitled to a rating in excess of 20 percent prior to September 8, 2010 under DC 7346, as the predominant disability picture.  DC 7346 requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of heath.  The medical evidence of record does not reflect persistently recurrent epigastric distress, with substernal pain, productive of considerable impairment of health prior to September 8, 2010.  Therefore, the Board also finds that a rating in excess of 20 percent pursuant to DC 7346 is not warranted. 

In view of the above, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent under DC 7305 or 7346 prior to September 8, 2010.

From September 8, 2010

Regarding whether a rating in excess of 40 percent is warranted from September 8, 2010, the Board finds the record does not reflect that the Veteran's service-connected gastrointestinal disability was manifested by severe pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health pursuant to 38 C.F.R. § 4.114, DC 7305.  A September 2010 addendum opinion from a VA clinician states, the Veteran's gastrointestinal disability continues to worsen, to include impaired health, manifested by anemia and weight loss, with incapacitating episodes in excess of 10 days or more at least four or more times per year, which most nearly approximates the criteria for a 40 percent rating.  On September 2010 pre-surgery notes, the Veteran reported anemia, hiatal hernia and reflux, and obesity.  October 2010 records deny nausea and vomiting, as do private and VA sinus records from July 2011 through February 2014.  June 2014 records reflect reports of stable GERD symptoms, but potentially hernia.  March 2014 procedure notes reflect one hernia, but otherwise normal findings.  A September 2014 VA treatment note reflects bright red blood in the stools and chronic constipation, with weight loss, but weight loss was noted to be stable over time.  A September 2015 VA note reflects continued weight loss and occasional blood in the stool.  January 2016 emergency room records show abdominal pain and diarrhea, nausea, and no vomiting.  

At the February 2016 Board hearing, the Veteran reported symptoms directly contemplated by a 40 percent rating under DC 7305.  VA examinations in April 2016 showed pain after defecation and diarrhea following ingestion of anything but water.  The VA examiner noted that the Veteran had 4 or more episodes of symptoms that are not severe per year, all of which average 10 days or more.  Abdominal pain was reported as periodic and only partially relieved by standard ulcer therapy.  The VA examiner also noted mild nausea, 4 or more times a year lasting 10 or more days, mild melena, once per year, lasting 1-9 days and incapacitating episodes happening once per year, less than a day.  In April 2017, the Veteran reported nausea and rectal bleeding once or twice per month.  September 2017 and October 2017 records were consistent with those reports.  

The Board notes, in part, that the April 2016 VA examination reflects periodic pain only partially relieved by standard ulcer therapy.  The additional medical and lay evidence from September 8, 2010 to the present fails to reflect vomiting, anemia, or weight loss productive of definite impairment of health.  The Board has taken into consideration the Veteran's testimony in January 2018, and while his reports show that he must have a flexible work situation to be able to use the restroom whenever, and for however long, is necessary.  Additionally, he reported that he had been experiencing more bleeding; however, a December 2017 private treatment record indicates that such bleeding was related to conditions other than his service-connected gastrointestinal disability.  Hence, his testimony does not itself reflect a disability picture more appropriately contemplated by a rating in excess of 40 percent.  

The criteria for a rating in excess of 40 percent pursuant to DC 7305 requires pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Although the evidence indicates pain is only partially relieved by standard ulcer therapy, his disability picture has not manifested in periodic vomiting or hematemesis.  Although melena was noted on April 2016 VA examination, it was described as mild, and occurred approximately once a year for 1 day to 9 days; thus it has not been shown to be recurrent.  While the Veteran has lost weight, records indicate it was purposeful and an attempt to manage obesity and it has not been shown to reflect definite impairment of health.  Lastly, notations of anemia appear throughout the Veteran's medical records and are taken into consideration; however, the notations alone do not indicate a definite impairment of health.  Therefore, the Board finds that a preponderance of the evidence is against a finding that the Veteran's disability picture more closely reflects the criteria for a higher 60 percent rating from September 8, 2010.   

Again, the Board also considered whether the Veteran would be entitled to a rating in excess of 40 percent from September 8, 2010 under DC 7346, which requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  The medical and lay evidence of record does not reflect a history of vomiting and as discussed above, weight loss has been purposeful and has not been shown to be material.  Further, the melena noted in the April 2016 VA examination was mild, and occurred approximately once a year for 1 day to 9 days.  Considered together, the mild melena and notations of anemia, with no indication of vomiting or material weight loss do not meet the criteria for a rating in excess of 40 percent under DC 7346 from September 8, 2010.  Therefore, the Board also finds that a rating in excess of 40 percent pursuant to DC 7346 is not warranted. 

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent prior to September 8, 2010 or in excess of 40 percent from September 8, 2010 for his service-connected gastrointestinal disability at any time during the pendency of this case, to include as an additional "staged" rating(s).  Consequently, the preponderance of the evidence is against this claim, and it must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In reaching this determination, the Board has taken into consideration that the Veteran has been taking medication throughout the appeal period to ameliorate the severity of his gastrointestinal disability.  As a rule, ameliorative effects cannot be directly taken into account when considering which disability rating to assign because the applicable DCs do not contemplate the effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, as stated above, the effect of ulcer therapy is considered as part of the criteria for DC 7305. Although Diagnostic Code 7346 does not explicitly refer to such treatment, the Veteran has not contended, nor does the record otherwise reflect, that he would satisfy the criteria for a rating in excess of 20 percent but for the use of his medication.

The Board notes that the Veteran was granted service connection for scars, secondary to his gastrointestinal surgery in September 2006, and assigned a noncompensable rating.  However, the evidence of record does not indicate that the Veteran's scars are painful or unstable, superficial and nonlinear, or deep and nonlinear.  Therefore, in addition to the analysis above, a compensable rating pursuant to DCs 7801, 7802, or 7804 is also not warranted.  38 C.F.R. § 4.118.  








(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 20 percent for gastrointestinal disability prior to September 8, 2010, is denied.  

A rating in excess of 40 percent for gastrointestinal disability from September 8, 2010, is denied. 



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


